521 F. Supp. 2d 1409 (2007)
MITTAL STEEL GALATI S.A., formerly known as Ispat Sidex S.A., Plaintiff,
v.
UNITED STATES, Defendant, and
IPSCO Steel., Inc., Defendant-Intervenor.
Slip Op. 07-164, Court No. 05-00311.
United States Court of International Trade.
November 7, 2007.
Arent Fox Kintner Plotkin & Kahn (John M. Gurley, Nancy A. Noonan), Washington, DC, for Plaintiff.
Peter D. Keisler, Assistant Attorney General; Jeanne E. Davidson, Director, Patricia M. McCarthy, Assistant Director, Commercial Litigation Branch, Civil Division, US. Department of Justice (David F. D'Allessandris, Trial Attorney) for Defendant:
Schagrin Associates (Roger B. Schagrin), Washington, DC, for Defendant-Intervenor.

JUDGMENT
POGUE, Judge.
In this action, on July 18, 2007, the court affirmed-in-part and remanded-in-part the final results of the 2002-3 administrative review, conducted by the United States Commerce Department ("the Department" or "Commerce"), of the antidumping duty order on cut-to-length carbon steel plate from Romania. See Mittal Steel Galati S.A. v. United States, ___ CIT ___, 502 F. Supp. 2d 1295 (CIT 2007).[1] The matter now returns to the court following remand.
On remand, as directed by the court's remand order, Commerce reconsidered two decisions in the final results of the administrative review, specifically Commerce's decision to place a value on Mittal's recycled scrap and Commerce's selection of Filipino data as a surrogate value for limestone. Based on this reconsideration, Commerce, in its remand determination, revised its calculations to provide an offset for Mittal's recycled scrap and selected a different surrogate value for limestone. As a result of these changes, Commerce *1410 then recalculated Mittal's weightedaverage margin for the period of review, reducing it from 13.5% to 7.29%. No party objects to Commerce's determination on these remanded issues, and it is clear to the court that the agency has complied with the court's remand order.
Nonetheless, Plaintiff, as in its original challenge to Commerce's 15-day policy, again asks that the court's judgment explicitly address certain liquidated entries that Plaintiff has protested. At the same time, Plaintiff does not seek affirmative injunctive or mandamus relief with regard to these entries, arguing that such relief is unnecessary because Plaintiff's protests have prevented the liquidations at issue from becoming final. See Pl.'s Comments on Remand Results at 5 ("With respect to the entries covered by Protests One, Two and Three `final' liquidation has not yet occurred as a result of the importer's efforts to file timely protests and to commence a civil action for the denial of one such protest."). Plaintiff also makes no claim that its protest remedy is inadequate.
In the absence of any claim that Plaintiffs protest remedy is inadequate, or for extraordinary relief, the court need not reach this issue. There is nothing on the record here which indicates a need for action other than entry of judgment. Cf. Decca Hospitality Furnishings, LLC v. United States, ___ CIT ___, 427 F. Supp. 2d 1249, 1255 (2006) (construing plaintiffs request to enforce judgment as a request for mandamus where the relief requested required direction of Customs' action).
Therefore, in accordance with the court's prior decision in this matter, and after considering all the papers and proceedings herein, it is hereby
ORDERED that Commerce's determination on remand in this action is hereby affirmed, and that, in accordance with 19 U.S.C. § 1516a(e), liquidation of any entries heretofore enjoined in this action be in accordance with the final results of this litigation, including any and all appeals.
NOTES
[1]  In its July 18 opinion, the court also rejected Plaintiff's facial challenge to Commerce's "15 Day Policy" under which the agency states its intent to issue liquidation instructions to U.S. Customs within 15 days of the publication of the final results of an administrative review. Int'l Trade Comm'n, Dep't of Commerce, Announcement Concerning Issuance of Liquidation Instructions Reflecting Results of Administrative Reviews (August 9, 2002), available at http://ia.i ta.doc.gov/download/liquidation-announcement.html.